Citation Nr: 0408169	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  98-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to a compensable evaluation for a post 
operative scar, as a residual of exploratory surgery on the 
left kidney.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1948, August 1950 to November 1951, April 1952 to October 
1953, and August 1955 to December 1956.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for a kidney disability, asthma, and 
peptic ulcer disease, along with a compensable evaluation for 
a post operative scar, were denied.

In August 2000, the Board issued a decision addressing the 
issues set forth above.  Pursuant to an April 2001 Joint 
Motion for Remand Predicated on the Veterans Claims 
Assistance Act of 2000 (VCAA), the United States Court of 
Appeals for Veterans Claim (Court), issued an April 2001 
Order, vacating the prior Board decision and remanding the 
case to the Board for readjudication.  

Following the Court's remand, the Board issued a Remand in 
February 2002.  The purpose of the action was to clarify as 
to whether the veteran desired the opportunity to present 
testimony and evidence before the Board.  The veteran 
subsequently declined the opportunity and the claim was 
returned to the Board.

The Board notes that in April 2003, the veteran submitted a 
VA Form 21-4138, Statement in Support of Claim, to the VA.  
In that form, the veteran wrote:

	. . . is 77 yrs. and blind not able 
to report.  Every Dr. that [h]as treated 
me has passed away (dead).

I really don't feel like pursuing this 
any longer.

In response to the veteran's statement, the Board sent the 
veteran a letter, dated May 2003, asking him his intentions 
with respect to his appeal.  The veteran was requested to 
specifically note whether he was withdrawing his appeal.  The 
letter further stated that a nonresponse from the veteran 
would be interpreted as a request to continue with the 
appeal.  The veteran did not respond; as such, the Board 
construes the veteran's nonaction as a wish to continue 
forward with the appeal.  Nevertheless, if the veteran 
decides that he no longer wishes to pursue his appeal, he may 
withdraw it as long as he notifies the VA in writing of this 
desire.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


REMAND

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After the Board initially reviewed the veteran's claim 
folder, the Board notified the veteran that it was deferring 
issuing a decision on the issues and that it would be 
undertaking additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2003).  The Board sought, through the planned 
additional development, to obtain the veteran's medical 
records from the veteran's previous health care providers.  
Additionally, the Board informed the veteran that it would be 
requesting that additional examinations of the veteran be 
undertaken.  Finally, the veteran was informed that once the 
development had been completed, the veteran would be informed 
of the development, and the Board would issue a decision.  
The Board began this course of development in January 2003.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  In that case, the Federal Circuit 
Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  

The record reflects that between January and May 2003, the 
Board began obtaining evidence with respect to its planned 
development.  However, all of the development that it 
originally planned on accomplishing was not done prior to the 
issuance of the May 2003 court decision.  As such, the 
planned development has been halted and the claims must be 
returned to the RO for additional development.  The 
additional development is required pursuant to the VA's duty 
to the veteran in accordance with the VCAA.  Also, with 
respect to the portion of development accomplished by the 
Board, the case is remanded in accordance with the 
instructions given by the Federal Circuit Court.  

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)) and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues 
listed on the front page of this action.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since 1956 for 
a kidney disorder, bronchial asthma, and 
peptic ulcer disease, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).  If the veteran is unable 
to provide additional information 
pertaining to this request or if the 
health care providers listed by the 
veteran are deceased, that information 
should be so noted in the claims folder.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a renal 
examination to determine the current 
nature and etiology of any existing 
kidney condition.  All indicated special 
studies and tests should be accomplished.  
Ask the examiner to review the claims 
folder, to give a complete diagnosis and 
to provide an opinion as to whether the 
veteran currently has disability related 
to injury, disease or event noted during 
the veteran's military service.  In this 
regard, the examiner should state whether 
it is at least as likely as not that the 
veteran currently has a kidney condition 
that is related to his military service.  

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
pulmonary examination to determine the 
current nature and etiology of any 
existing pulmonary condition, including 
asthma.  All indicated special studies 
and tests should be accomplished.  The 
examiner should review the claims folder 
and give a complete diagnosis and provide 
an opinion as to whether the veteran 
currently has asthma.  In this regard, 
the examiner should state whether it is 
at least as likely as not that the 
veteran currently has asthma that is 
related to his military service.  Also, 
the examiner should comment on whether it 
is at least as likely as not that any 
preexisting asthma underwent an increase 
in disability beyond its natural progress 
during the veteran's military service.  

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
gastrointestinal examination to determine 
the current nature and etiology of any 
existing condition, including peptic 
ulcer disease.  All indicated special 
studies and tests should be accomplished.  
The examiner should review the claims 
folder and give a diagnosis and provide 
an opinion as to whether the veteran 
currently has disability related to 
injury, disease or event noted during 
service.  In this regard, the examiner 
should state whether it is at least as 
likely as not that the veteran currently 
has peptic ulcer disease that is related 
to his military service.  

6.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
examination, by an appropriate 
specialist, to determine the current 
nature and severity of his service-
connected postoperative scar, a residual 
of exploratory surgery of the left 
kidney.  All indicated special studies 
and tests should be accomplished.  The 
examiner should comment on whether the 
postoperative scar is deep or 
superficial, or if it causes limitation 
of motion, covers an area of 144 square 
inches or greater, is unstable with 
frequent loss of skin over the scar, or 
is painful.  

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



